DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.	Claim 2 is objected to because of the following informalities:  the limitation “the battery health state indexes comprise a first index, a second index, a third index, and a fourth index” in lines 1-2 is improper alternative claiming. Alternative claiming may be set forth as "a material (or at least one material) selected from the group consisting of A, B, and C" or "wherein the material is (or is at least one of) A, B, or C" see MPEP 2173.05(h). For the purpose of this Office Action, the limitation has been interpreted as “the battery health state indexes comprise a first index, a second index, a third index, or a fourth index”.  Appropriate correction is required.
3.	Claim 2 is objected to because of the following informalities:  the limitation “the initial power parameters comprise: an initial discharge peak power, an initial discharge rated power, an initial charge peak power, and an initial charge rated power” in lines 2-4 is improper alternative claiming. Alternative claiming may be set forth as "a material (or at least one material) selected from the group consisting of A, B, and C" or "wherein the material is (or is at least one of) A, B, or C" see MPEP 2173.05(h). For the purpose of this Office Action, the limitation has been interpreted as “the initial power parameters comprise: an initial discharge peak power, an initial discharge rated power, an initial charge peak power, or an initial charge rated power”. Appropriate correction is required.
4.	Claim 6 is objected to because of the following informalities:  the limitation  “the first power parameters comprise a first discharge peak power, a first discharge rated power, a first charge peak power, and a first charge rated power” in lines 5-7 is improper alternative claiming. Alternative claiming may be set forth as "a material (or at least one material) selected from the group consisting of A, B, and C" or "wherein the material is (or is at least one of) A, B, or C" see MPEP 2173.05(h). For the purpose of this Office Action, the limitation has been interpreted as “the first power parameters comprise a first discharge peak power, a first discharge rated power, a first charge peak power, or a first charge rated power”. Appropriate correction is required.
5.	Claim 8 is objected to because of the following informalities:  the limitation “the battery health state indexes comprise a first index, a second index, a third index, and a fourth index” in lines 1-2 is improper alternative claiming. Alternative claiming may be set forth as "a material (or at least one material) selected from the group consisting of A, B, and C" or "wherein the material is (or is at least one of) A, B, or C" see MPEP 2173.05(h). For the purpose of this Office Action, the limitation has been interpreted as “the battery health state indexes comprise a first index, a second index, a third index, or a fourth index”.  Appropriate correction is required.
6.	Claim 8 is objected to because of the following informalities:  the limitation “the initial power parameters comprise: an initial discharge peak power, an initial discharge rated power, an initial charge peak power, and an initial charge rated power” in lines 2-4 is improper alternative claiming. Alternative claiming may be set forth as "a material (or at least one material) selected from the group consisting of A, B, and C" or "wherein the material is (or is at least one of) A, B, or C" see MPEP 2173.05(h). For the purpose of this Office Action, the limitation has been interpreted as “the initial power parameters comprise: an initial discharge peak power, an initial discharge rated power, an initial charge peak power, or an initial charge rated power”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claims 1, 2-6, and 10-15 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 recites the limitation “power parameters of the battery system” in line 3.  It is not clear what the power parameters are  directed to in a battery system as there is no well established meaning.  However, claim 2 defines the initial power parameters which when integrated into claim 1 would render the claim limitation more clear.  Furthermore, claim 1 recites the limitation “battery health state indexes of the battery system” in line 5.  It is not clear what battery health state indexes are referencing as there is no well defined meaning in  a battery system nor is it clear how a determination of such is actually put into practice.  However, claim 5 defines how to calculate the battery health state indexes which when integrated into claim 1 would render the claim limitation more clear.  Furthermore, claim 1 recites the limitation “calibrating the initial power parameters according to the battery health state indexes to obtain the SOP of the battery system” in lines 7-8.  It is not clear what calibrating encompasses.  However, claim 3 in combination with claim 2 defines how said calibration is to be carried out and which when integrating claims 2 and 3 into claim 1 would render the claim limitation more clear.
9.	Claims 2-6 and 10-15 are rejected as depending from claim 1.
10.	Claims 7 and 8-9 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 7 recites the limitation “power parameters of the battery system” in lines 3-4.  It is not clear what the power parameters are  directed to in a battery system as there is no well established meaning.  However, claim 8 defines the initial power parameters which when integrated into claim 7 would render the claim limitation more clear.  Furthermore, claim 7 recites the limitation “battery health state indexes” in line 5.  It is not clear what battery health state indexes are referencing as there is no well defined meaning in  a battery system.  However, claim 9 defines how to calculate the battery health state indexes which when integrated into claim 7 would render the claim limitation more clear.  
11.	Claims 8 and 9 are rejected as depending from claim 7.
Claim Rejections - 35 USC § 102
12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
13.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


14.	Claim(s) 1, 7, and 10  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wampler et al. (US 2016/0039419) as cited in IDS dated 5/21/21.
Regarding claim 1, Wampler discloses  a method for determining a state of power (SOP) of a battery system (claims 1 and 2), the method comprising: determining initial power parameters of the battery system under different temperatures and different states of charge([0007]); determining battery health state indexes of the battery system according to an internal resistance and a current power of the battery system([0050]); and calibrating the initial power parameters according to the battery health state indexes to obtain the SOP of the battery system(claim 1, [0011]).
Regarding claim 7, Wampler discloses  an apparatus for determining a state of power (SOP) of a battery system(claims 1 and 2), the apparatus comprising: a determiner, configured for determining initial power parameters of the battery system under different temperatures and different states of charge([0007]), and calibrating the initial power parameters according to battery health state indexes to obtain the SOP of the battery system([0050], claim 1); and a calibrator, configured for calibrating the initial power parameters according to the battery health state indexes to obtain the SOP of the battery system(claim 1).
Regarding claim 10, Wampler discloses a battery system, wherein a state of power (SOP) of the battery system is determined according to the method as claimed in claim 1(battery system 102, Fig. 1, [0028]).
Allowable Subject Matter
15.	Claim 2 is  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and the objection on claim 2  and the rejection under 35 U.S.C. 112 set forth in this Office Action on claims 1-6 and 10-15 are overcome.
In particular, the allowable limitation is the battery health state indexes comprise a first index, a second index, a third index, or a fourth index, the initial power parameters comprise: an initial discharge peak power, an initial discharge rated power, an initial charge peak power, or an initial charge rated power, and calibrating the initial power parameters according to the battery health state indexes comprises: multiplying the initial discharge peak power by the first index to obtain a calibrated discharge peak power; multiplying the initial discharge rated power by the second index to obtain a calibrated discharge rated power; multiplying the initial charge peak power by the third index to obtain a calibrated charge peak power; and multiplying the initial charge rated power by the fourth index to obtain a calibrated charge rated power.
In the instant invention, SOH1 represents the first index corresponding to the charge peak power, SOH2 represents the second index corresponding to the charge rated power, SOH3 represents the third index corresponding to the discharge peak power, and SOHO represents the fourth index corresponding to the discharge rated power([0062] US 2021/0199726). In this way, after the initial power parameters are calibrated according to the above, the results after calibration can more accurately reflect the performance of the battery system, thereby alleviating the deviation between the SOP of the battery system that is determined and the practical situations([0063]).
Wampler does not disclose, teach or render obvious the noted claim limitations. 
16.	 Claims 3, 4, and 11-13 are objected to as being dependent upon allowable claim, but would be allowable if rewritten in independent form including all of the limitations of the allowable claim and any intervening claims.
17.	Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and the rejection under 35 U.S.C. 112 set forth in this Office Action on claims 1-6 and 10-15 is overcome.
In particular, the allowable limitation is determining the battery health state indexes of the battery system according to the internal resistance and the current power of the battery system comprises: calculating the battery health state indexes of the battery system by adopting formulae as follows: P 1 =U max×[(C 1-U max)/D c], or P 2 =U min×[(C 1-U min)/D d]; SOH=[(D EOL-D)/(D EOL-D BOL)]×100%, wherein P1 represents the current power when the battery system is in a charging stage, Umax represents a charge cutoff voltage of the battery system, C1 represents an open circuit voltage under any state of charge (SOC), Dc represents the internal resistance of the battery system under a current charge power, P2 represents the current power when the battery system is in a discharging stage, Umin represents a discharge cutoff voltage of the battery system, Dd represents the internal resistance of the battery system under a current discharge power, SOH represents the battery health state indexes of the battery system, DEOL represents the internal resistance when a lifetime of the battery system ends, DBOL represents an initial internal resistance of the battery system, D represents a current internal resistance of the battery system, the current internal resistance of the battery system when the battery system is in the charging stage is the internal resistance of the battery system under the current charge power, and the current internal resistance of the battery system when the battery system is in the discharging stage is the internal resistance of the battery system under the current discharge power.
In the instant invention, regarding Formulae 1 to 3, when the battery system is in the discharging stage, the internal resistance Dd of the battery system at a certain moment in the discharging stage is first determined according to Formula 2([0050]). The internal resistance Dd so determined is then determined as the current internal resistance D of the battery system, that is D=Dd ([0050]). Then, by substituting the determined internal resistance Dd into Formula 3, the battery health state indexes of the battery system at the moment can be determined([0050]).
Wampler does not disclose, teach or render obvious the noted claim limitation. 
18.	 Claim 14 is objected to as being dependent upon allowable claims, but would be allowable if rewritten in independent form including all of the limitations of the allowable claim and any intervening claims.
19.	Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and the objection  on claim 6  and the rejection under 35 U.S.C. 112 set forth in this Office Action on claims 1-6 and 10-15 are overcome.
In particular, the allowable limitation is  the battery system comprises a plurality of battery cells, and determining the initial power parameters of the battery system under different temperatures and different states of charge comprises: adopting a predetermined power test method to calculated first power parameters of each of the battery cells under different temperatures and different states of charge, wherein the first power parameters comprise a first discharge peak power, a first discharge rated power, a first charge peak power, or a first charge rated power; smoothing the first power parameters that are calculated to obtain second power parameters of each of the battery cells under different temperatures and different states of charge;
calculating the initial power parameters of the battery system under different temperatures and different SOCs based on a serial/parallel connection relationship among the respective battery cells according to the second power parameters of each of the battery cells that are obtained.
	In the instant invention, the predetermined power test method may be the HPPC test method for batteries, and the predetermined power test method may also be other methods for testing the first power parameters of the respective battery cells under different temperatures and different SOCs that are well-known by people skilled in the art([0043]).
	Wampler does not disclose, teach or render obvious the noted claim limitation.
20.	 Claim 15 is objected to as being dependent upon allowable claims, but would be allowable if rewritten in independent form including all of the limitations of the allowable claim and any intervening claims.
21.	Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and the objection on claim 8  and the rejection under 35 U.S.C. 112 set forth in this Office Action on claims 7-9 are overcome.
In particular the allowable limitation is  the battery health state indexes comprises a first index, a second index, a third index, or a fourth index, the initial power parameters comprise: an initial discharge peak power, an initial discharge rated power, an initial charge peak power, or an initial charge rated power, and the calibrator is configured for: multiplying the initial discharge peak power by the first index to obtain a calibrated discharge peak power; multiplying the initial discharge rated power by the second index to obtain a calibrated discharge rated power; multiplying the initial charge peak power by the third index to obtain a calibrated charge peak power; and multiplying the initial charge rated power by the fourth index to obtain a calibrated charge rated power.  The reasons for the indication of allowable subject matter are substantially the same as provided  in paragraph 15 above and apply herein.
22.	Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and the rejection under 35 U.S.C. 112 set forth in this Office Action on claims 7-9 is overcome.
In particular the allowable limitation is  the determiner is configured for:
calculating the battery health state indexes of the battery system by adopting formulae as follows: P 1 =U max×[(C 1-Umax)/D c], or P 2 =U min×[(C 1-U min)/D d]; SOH=[(D EOL-D)/(D EOL-D BOL)]×100%, wherein P1 represents the current power when the battery system is in a charging stage, Umax represents a charge cutoff voltage of the battery system, C1 represents an open circuit voltage under any state of charge (SOC), Dc represents the internal resistance of the battery system under a current charge power, P2 represents the current power when the battery system is in a discharging stage, Umin represents a discharge cutoff voltage of the battery system, Dd represents the internal resistance of the battery system under a current discharge power, SOH represents the battery health state indexes of the battery system, DEOL represents the internal resistance when a lifetime of the battery system ends, DBOL represents an initial internal resistance of the battery system, D represents a current internal resistance of the battery system, the current internal resistance of the battery system when the battery system is in the charging stage is the internal resistance of the battery system under the current charge power, and the current internal resistance of the battery system when the battery system is in the discharging stage is the internal resistance of the battery system under the current discharge power. The reasons for the indication of allowable subject matter are substantially the same as provided  in paragraph 17 above and apply herein.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489. The examiner can normally be reached 7:30 AM - 4:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724